Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          October 16, 2018



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    AUDREY B. WEBSTER, TRUSTEE OF THE                                No. 50843-5-II
    AUDREY WEBSTER REVOCABLE LIVING
    TRUST, UTD 7/20/16 and MARY J. HODGE,

                                Appellants,

          v.

    MURPHY RESOURCES, INC., a Washington
    corporation; SEAN M. MURPHY AND JILL
    A. MURPHY, husband and wife; GREG
    MURPHY AND JOLYNNE MURPHY,
    husband and wife; and JOHN DOES 1 - 5,                     UNPUBLISHED OPINION

                                Respondents.

         WORSWICK, J. — Audrey B. Webster1 and her sister Mary J. Hodge (collectively

Webster) appeal two superior court orders that collectively dismissed all claims against all

defendants in this case. The first order granted summary judgment dismissal of Webster’s waste

claims against defendants Sean and Jill Murphy,2 Greg and Jolynn Murphy, and Murphy




1
  It appears the Audrey B. Webster is a party to this action only in her capacity as the trustee of
the Audrey Webster Revocable Living Trust, but the complaint does not make this clear.
2
  Because Jill Murphy appears only in her capacity as Sean Murphy’s wife, this author refers to
Sean and Jill Murphy as Sean Murphy or Sean.
No. 50843-5-II


       Resources Inc.3 The second order granted summary judgment dismissal of all claims

against defendant Sean. We affirm the trial court’s order granting summary judgment dismissal

of all claims against Sean because Webster failed to argue Sean’s direct timber trespass and

negligence liability below and because Sean is not vicariously liable for the actions of his

independent contractors, Greg and Murphy Resources, Inc. After the trial court entered its first

summary judgment order, Webster accepted Greg and Murphy Resources Inc.’s offer of

judgment, so we do not address any claims against them.

                                              FACTS

       Webster owned a five-acre parcel of unimproved forested land and Sean owned an

adjacent parcel of forested land. In 2012, Sean wanted to remove the trees on his property. Sean

contacted Webster and asked if she wished to have him remove the trees on her property at the

same time that he removed the trees from his property. Webster declined Sean’s offer.

       Sean did not know the exact boundary of the property and did not obtain a survey of the

land or of the property line. Sean asked his brother Greg to remove the trees from his property.

Greg owned Murphy Resources Inc., a company that assisted landowners in obtaining timber

logging services.

       Greg did not obtain a survey of Sean’s property and did not have a deed describing the

legal description of the property. But before beginning the logging project on Sean’s property,



3
  Because Jolynn Murphy appears only in her capacity as a member of the marital community,
this author refers to Greg and Jolynn Murphy collectively as Greg Murphy or Greg. Also, this
author refers to Sean Murphy, Jill Murphy, Greg Murphy, Jolynn Murphy, and Murphy
Resources Inc. collectively as “defendants” where necessary. Additionally, because many of the
parties share the same last name, this author also refers to them individually by their first names
when appropriate. No disrespect is intended.



                                                 2
No. 50843-5-II


Greg walked the length of the property and found a piece of rebar on the ground. Greg then used

a compass and marked a line on what he considered to be the property line.

         Murphy Resources Inc. then hired a logging company.4 Greg instructed the loggers to

follow the line he had established and to cut down the trees on what he believed was Sean’s

property. The loggers followed Greg’s instructions and removed the trees. In addition to

removing Sean’s trees, the loggers removed 45 trees belonging to Webster.

         In 2015, Webster discovered that a number of trees had been removed from the property.

Webster then filed a lawsuit against the defendants, alleging that they

         individually or jointly, negligently, recklessly or intentionally failed to properly
         identify the boundaries of their property on which they conducted the timber
         harvest. Defendants and their agents or contractors, crossed over the property line
         and cut timber that belonged to Plaintiffs. Defendants’ trespass was either
         intentional, reckless or negligent, and is actionable under RCW 4.24.630 and RCW
         64.12.030.

Clerk’s Papers (CP) at 2. Webster sought reasonable attorney fees, costs, and treble damages.

         The parties then engaged in pretrial discovery. During a deposition, Sean stated that he

authorized Greg to take “all steps necessary” to harvest the timber on his property. CP at 382.

Sean stated that he relied on Greg to do the whole project and gave him complete authority to

accomplish the project. Sean further stated that he relied on Greg to find the deed and the legal

description of the property. Sean also stated that he did not discuss the boundary line or the need

for a survey with Greg. Sean also acknowledged that the logging that occurred on Webster’s

property was a trespass.

         Sean clarified that he never entered into a contract with Greg and did not know that Greg

had hired the loggers to cut the trees. Sean affirmed that he did not participate in the logging and


4
    The company that removed the trees is not a party to this appeal.


                                                  3
No. 50843-5-II


that he did not know how to determine a boundary line. Sean also disclosed that he did not know

how Greg located the boundary line and did not know the steps Greg took to inform the loggers

of the boundary line. Sean further stated that he lived in Hawaii, was not present at the time of

the logging, and did not know that the trespass had occurred until Webster filed the lawsuit.

        Greg also provided deposition testimony and stated that Sean had given him “full

authority” to act on his behalf to conduct the timber harvest. CP at 366. Greg also stated that he

did not hire a surveyor or talk to Sean about the cost of a survey, and that he alone made the

decision to forego hiring a surveyor. Greg stated that he took full responsibility for marking the

boundary line in the manner that he did. CP at 405, p. 54. Greg affirmed that he told the loggers

where to cut and that the loggers followed the line that he had marked. Greg acknowledged that

the reason the trespass occurred was due to his incorrect marking of the boundary line.

        The defendants collectively filed a motion for summary judgment, seeking dismissal of

Webster’s claims against them under RCW 64.12.030,5 the waste statute. The defendants argued




5
    RCW 64.12.030 provides:

        Whenever any person shall cut down, girdle, or otherwise injure, or carry off any
        tree, including a Christmas tree as defined in RCW 76.48.020, timber, or shrub on
        the land of another person, or on the street or highway in front of any person's
        house, city or town lot, or cultivated grounds, or on the commons or public grounds
        of any city or town, or on the street or highway in front thereof, without lawful
        authority, in an action by the person, city, or town against the person committing
        the trespasses or any of them, any judgment for the plaintiff shall be for treble the
        amount of damages claimed or assessed.



                                                 4
No. 50843-5-II


Webster’s claim must be dismissed because as a matter of law, when RCW 64.12.030, the timber

trespass statute applies, the waste statute, RCW 4.24.630,6 cannot apply.7

        In response, Webster asserted that the waste statute applied because the logging activity

damaged “landscape” which equated to damage to her land and real property. CP at 246.

Despite the fact that there was no residence on the property, Webster argued that the defendants

destroyed boundary trees that would have created a “visual screen” for a future resident and that

these trees were a “valuable landscape amenity.” CP at 246.

        The trial court granted the defendants’ motion and dismissed Webster’s waste claims

against all defendants. Webster filed a motion for reconsideration which the court denied. Soon

thereafter, Greg and Murphy Resources Inc. extended an offer of judgment for $40,000 to


6
    RCW 4.24.630 provides:

        (1) Every person who goes onto the land of another and who removes timber, crops,
        minerals, or other similar valuable property from the land, or wrongfully causes
        waste or injury to the land, or wrongfully injures personal property or
        improvements to real estate on the land, is liable to the injured party for treble the
        amount of the damages caused by the removal, waste, or injury. For purposes of
        this section, a person acts "wrongfully" if the person intentionally and unreasonably
        commits the act or acts while knowing, or having reason to know, that he or she
        lacks authorization to so act. Damages recoverable under this section include, but
        are not limited to, damages for the market value of the property removed or injured,
        and for injury to the land, including the costs of restoration. In addition, the person
        is liable for reimbursing the injured party for the party's reasonable costs, including
        but not limited to investigative costs and reasonable attorneys' fees and other
        litigation-related costs.
                 (2) This section does not apply in any case where liability for damages is
        provided under RCW 64.12.030, 79.01.756, 79.01.760, 79.40.070, or where there
        is immunity from liability under RCW 64.12.035.
7
  The defendants also filed a motion for summary judgment regarding the proper measure of
damages. The defendants argued that the correct measure of damages was stumpage. The trial
court denied the motion and the defendants did not appeal the trial court’s order denying their
motion.



                                                  5
No. 50843-5-II


Webster. Webster accepted the offer of judgment, leaving Sean and Jill as the remaining

defendants in the case.

       Sean then filed a motion for summary judgment seeking to have all of Webster’s

remaining claims against him dismissed. Sean argued that he had no involvement in the trespass

because the logging company that Murphy Resources Inc. hired committed the trespass at Greg’s

direction. Sean argued that he did not employ the logging company, did not determine the scope

of work, did not direct or supervise the work, and did not make any demands on how the work

was to be performed. Sean also asserted that he was not present at the time of the tree removal.

In a supporting declaration, Sean stated:

       Aside from asking Murphy Resources, Inc., to manage the harvest, I had no direct
       involvement in the process. I did not instruct Murphy Resources, Inc., how to
       perform the job or when to perform the job. Indeed, I left all details of the timber
       harvest to Murphy Resources, Inc. I did not control Murphy Resources’ (or its
       employees’) work or otherwise offer any instruction or supervision about how they
       were to carry out their duties.

CP at 344.

       Webster opposed the motion, arguing that Sean was liable for the authorized acts of “his

agents,” Greg and Murphy Resources Inc. CP at 351. Webster asserted that Sean gave Greg

complete “authority to do all acts necessary to accomplish the objective of harvesting the timber

from Sean and Jill Murphy’s parcel.” CP at 352. Webster stated that

       “[i]n carrying out that authority, Greg Murphy recklessly marked an incorrect
       boundary line and directed the loggers to cut trees that were actually on Webster’s
       land. Greg Murphy and Murphy Resources are directly liable for the trespass Greg
       Murphy directed. Sean and Jill Murphy are directly liable for the acts of their agent,
       Greg Murphy, who was acting within the authority they had given him.”

CP at 352. Webster went on to argue that if Sean “had done the same thing directly, [he] would

have been liable” and reiterated that Sean and Jill were “directly liable for the timber trespass



                                                  6
No. 50843-5-II


caused by their agent, Greg Murphy.” CP at 353. Finally, Webster sought a ruling for treble

damages under the timber trespass statute.

       In reply, Sean asserted that Webster could not create a vicarious liability claim by simply

labeling Sean the “‘principal’” and Greg the “‘agent.’” CP at 413. Sean asserted that undisputed

facts showed that he did not cut any of the trees and that Greg and Murphy Resources Inc. did

not act as his agents but rather acted as independent contractors. Sean also moved to strike

Webster’s request for treble damages, arguing that Webster’s request was a “disguised motion

for afﬁrmative relief” that Webster had failed to properly note. CP at 415.

       At the summary judgment hearing, Sean argued that Webster failed to show an agency-

principal relationship sufficient to create vicarious liability. Verbatim Report of Proceedings

(VRP) (May 26, 2017) at 4. Sean also argued the facts showed that Greg was an independent

contractor, and not an agent. Webster responded that Greg was not an independent contractor

and that because Sean had given Greg his actual authority, Sean could not “avoid liability for

what the person they empower and authorize to act for them might do.” VRP (May 26, 2017) at

12. Notably, Webster did not argue that Sean was directly liable–as opposed to vicariously

liable—for Webster’s damages.

       The court then granted Sean’s motion for summary judgment dismissal. The court also

instructed Webster to note her motion for treble damages, however Webster did not renote the

motion.

       Webster then filed a motion for reconsideration and argued that Sean was directly liable

for his affirmative acts or omissions and claimed that “this is a case of direct liability through

actual authority.” CP at 430. The trial court denied Webster’s motion. Webster now appeals

the order granting partial summary judgment dismissal of claims under RCW 4.24.630 against all


                                                 7
No. 50843-5-II


defendants, and the court’s order granting summary judgment dismissal of the timber trespass

vicarious liability claims against Sean.8

                                            ANALYSIS

       Webster asserts that genuine issues of material fact preclude summary judgment and that

the trial court erred by dismissing the waste claims and erred by dismissing all claims against

Sean.9 We disagree.




8
 Webster’s notice of appeal also lists the trial court’s order denying her motion for reconsideration
on the issue of the defendant’s liability under RCW 4.24.630, the waste statute. However, Webster
makes no argument regarding the court’s denial of her motion for reconsideration and therefore
we do not consider the issue. Holder v. City of Vancouver, 136 Wash. App. 104, 107, 147 P.3d 641
(2006).
9
  To the extent that Webster argues about the applicability of the waste statute, Webster’s claims
are not properly before this court. First, as noted below, Webster failed to argue Sean’s direct
liability in the trial court and did not raise a claim of negligence. As such, Webster cannot argue
Sean’s direct liability under the waste statute. Second, because Webster settled with Greg, there
are no claims remaining against him on appeal. For these reasons, we do not address Webster’s
waste claims on appeal.
         Even if we were to address the merits of Webster’s argument that the trial court
improperly granted summary judgment on the waste claims, Webster’s arguments fail. This
court recently addressed the issue of whether timber trespass statute or waste statute applied
issue in Porter v. Kirkendoll, ___ Wn. App. ___, 421 P.3d 1036 (2018). In Porter, the plaintiff’s
“sole allegation was the cutting and removal of Porter’s trees and damage to Porter’s bushes.”
Porter, 421 P.3d at 1045. We reiterated that the waste statute does not apply in any case where
damages are provided for under the timber trespass statute reasoning that the timber trespass
statute provides the sole relief where there were no circumstances of “waste, vandalism, or
comprehensive property damage.” Porter, 421 P.3d at 1045. We held that as a matter of law,
once a party can recover under the timber trespass statute that party cannot collect under the
waste statute, barring some showing of comprehensive property damage. Porter, 421 P.3d at
1045.
         Similar to Porter, here, there is no evidence of any circumstances of waste, vandalism, or
comprehensive property damage to Webster’s property. Although Webster alleged damage to
her landscape by way of damage to a potential future visual screen, any such damage resulted
from the same acts necessary for the timber trespass. Accordingly, the waste statute cannot
apply in this case.



                                                 8
No. 50843-5-II


                                I. SUMMARY JUDGMENT PRINCIPLES

          We review summary judgment decisions de novo and perform the same inquiry as the

superior court. Lakey v. Puget Sound Energy, Inc., 176 Wash. 2d 909, 922, 296 P.3d 860 (2013).

The evidence, and all reasonable inferences therefrom, are viewed in the light most favorable to

the nonmoving party. Keck v. Collins, 184 Wash. 2d 358, 370, 357 P.3d 1080 (2015). Summary

judgment is appropriate where there is no genuine issue as to any material fact and the moving

party is entitled to a judgment as a matter of law. CR 56(c). A material fact is one upon which

the outcome of the litigation depends. In re Estate of Black, 153 Wash. 2d 152, 160, 102 P.3d 796

(2004).

          A defendant is entitled to summary judgment if (1) the defendant shows the absence of

evidence to support the plaintiff's case and (2) the plaintiff fails to come forward with evidence

creating a genuine issue of material fact on an element essential to the plaintiff's case. Clark Cty.

Fire Dist. No. 5 v. Bullivant Houser Bailey P.C., 180 Wash. App. 689, 699, 324 P.3d 743 (2014).

If a defendant satisfies the initial burden of establishing the absence of a material fact, the

inquiry then shifts to the plaintiff. Burton v. Twin Commander Aircraft LLC, 171 Wash. 2d 204,

222-23, 254 P.3d 778 (2011). If the plaintiff fails to make a showing sufficient to establish the

existence of an element essential to that party's case, then summary judgment is proper. Burton,
171 Wash. 2d at 223.

          Mere allegations, argumentative assertions, conclusive statements, or speculation do not

raise issues of material fact sufficient to preclude a grant of summary judgment. Spradlin Rock

Products, Inc. v. Pub. Util. Dist. No. 1 of Grays Harbor Cty., 164 Wash. App. 641, 654, 266 P.3d
229 (2011). Where reasonable minds could reach but one conclusion from the admissible facts,

summary judgment should be granted. Elliott Bay Seafoods, Inc. v. Port of Seattle, 124 Wash.
9
No. 50843-5-II


App. 5, 12 n.2, 98 P.3d 491 (2004). We may affirm summary judgment on any ground

supported by the record. Riley v. Iron Gate Self Storage, 198 Wash. App. 692, 700, 395 P.3d 1059

(2017).

                                      II. CLAIMS AGAINST SEAN

          Webster argues that the trial court erred by granting summary judgment dismissal of all

claims against Sean. Webster asserts that at the time the trial court dismissed Sean, the case

contained “both direct and vicarious liability” claims, and the trial court erred in dismissing those

claims against Sean. Br. of Appellant at 11. Sean argues that Webster did not argue the issue of

direct liability below and therefore cannot now argue that he is directly liable. Sean also argues

that this court should reject Webster’s arguments because there are no remaining appealable

claims.10

          We hold that Webster did not mention direct liability in the trial court and did not raise a

claim of negligence, and therefore cannot argue either Sean’s direct timber trespass liability or

his liability for direct negligence on appeal. We further hold that the trial court properly granted

summary judgment dismissal of the vicarious liability claims against Sean.

A.        Sean’s Direct Liability Not Called to the Attention of the Trial Court

          As a threshold matter, Sean argues that Webster failed to raise the issue of his direct

liability in the trial court and is now therefore precluded from arguing any direct liability on

appeal. Webster replies in a summary fashion that, “[r]espondents incorrectly argue that



10
  Sean’s argument that there are “no appealable claims,” is a conflated argument that contends
that because (a) Webster settled with Greg and (b) all claims against Sean derive from a theory
of agency, Webster has settled all claims in full. This argument is dependent on Webster’s
theories of Sean’s independent and vicarious liability and are addressed below as such.



                                                   10
No. 50843-5-II


Appellants never put any evidence of Sean Murphy’s own breaches of duty before the trial court,

for which Sean Murphy would have direct liability. Citations to the record belie this argument.

Sean Murphy’s own breaches were always before the trial court.”11 Reply br. of Appellant at 1.

We agree with Sean.

          Under RAP 9.12, when reviewing a trial court’s decision on a motion for summary

judgment, we consider only evidence and issues called to the attention of the trial court. The

purpose of this limitation is to effectuate the rule that the appellate court engages in the same

inquiry as the trial court. Vernon v. Aacres Allvest, LLC, 183 Wash. App. 422, 436, 333 P.3d 534

(2014).

          1. Direct Timber Trespass Liability Not Argued Below

          In her pleadings and arguments on summary judgment and reconsideration, Webster

argued only that Sean was liable for timber trespass and through the authorized acts of Greg,

who Webster referred to as Sean’s “agent.” CP at 351. Webster argued that a principal is

subject to liability to a third party harmed by an agent’s conduct, and that Sean was Greg’s

principal. Webster asserted that Sean was directly liable by claiming that “this is a case of direct

liability through actual authority.” CP at 430. Although this statement contains the phrase

“direct liability,” it is simply a reiteration of an agency theory.12


11
  Webster provides no citations to the record in support of these statements and makes no further
argument on this issue.
12
  “An agent’s authority to bind his principal may be of two types: actual or apparent. Actual
authority may be express or implied. Implied authority is actual authority, circumstantially
proved, which the principal is deemed to have actually intended the agent to possess.” King v.
Riveland, 125 Wash. 2d 500, 507, 886 P.2d 160, 165 (1994). “With actual authority, the principal’s
objective manifestations are made to the agent; with apparent authority, they are made to a third
person.” King, 125 Wash. 2d at 507.



                                                   11
No. 50843-5-II


       Webster never argued that Sean was directly liable for the trespass. Webster asserted

below that the case was the “clearest case of [a] principal-agent relationship” and the closest

Webster comes to arguing any direct trespass by Sean is to say that, “[t]his has never been a

respondeat superior case. Greg Murphy is not an employee of Sean and Jill Murphy; they have

no contract, and Greg Murphy was not subject to control of his physical actions. There is no

need to engage in a right-to-physical-control analysis. Rather, this is a case of direct liability

through actual authority.” CP at 430 (emphasis omitted). However, this assertion is an assertion

grounded in agency liability and not based on any direct act by Sean himself.

       Because Webster failed to call Sean’s direct liability to the superior court, we do not

consider it on appeal. See Vernon, 183 Wash. App. at 436.

       Even if we were to consider Webster’s claim that Sean is directly liable for the trespass,

her argument would fail. Webster cites to Hill v. Cox, 110 Wash. App. 394, 404, 41 P.3d 495

(2002) to support her assertion that Sean is directly liable. However the facts in Hill are

distinguishable. In Hill, the court held that the landowner was directly liable for timber trespass

when he engaged loggers to do the cutting, and where the loggers cut the trees with

“acknowledged direction” from the landowner. Hill, 110 Wash. App. at 404.

       Here, unlike Hill, Sean was not present or involved in any aspect of the tree removal

process. The record is void of any evidence that Sean directed the trespass or participated in it.

Sean was not on the property or even in the same state at the time of the trespass. Moreover,

Sean did not personally participate in the trespass or the cutting of the trees and did not know

about Greg’s boundary marking or directions to the loggers. Further, Sean did not provide the

loggers with any sort of “acknowledged direction” to trespass onto Webster’s property. Hill, 110
Wash. App. at 404.


                                                  12
No. 50843-5-II


       2. Negligence Not Argued Below

       On appeal, Webster asserts that Sean is liable for “his own errors and omissions which

contributed to the trespass.” Br. of App. at 14. Although Webster does not mention

“negligence” on appeal, Sean correctly points out that negligence would be the only alternative

theory that could conceivably support Sean’s direct liability. Br. of Resp’t at 7. However, as

with the issue of Sean’s liability for direct timber trespass, Webster never called Sean’s direct

negligence to the court’s attention.

       To show actionable negligence, “‘a plaintiff must establish: (1) the existence of a duty

owed to the complaining party; (2) a breach of that duty; (3) a resulting injury; and (4) that the

claimed breach was the proximate cause of the injury.’” Jackson v. City of Seattle, 158 Wn.

App. 647, 651, 244 P.3d 425 (2010) (quoting Burg v Shannon & Wilson, Inc., 110 Wash. App.
798, 804, 43 P.3d 526 (2002)).

       In the motions below, Webster never brought a negligence theory to the trial court’s

attention. Webster never explained what duty Sean may have had, and never discussed how

Sean may have breached a duty of care. The record is clear that Webster only asserted

arguments to the court based on agency liability and not on a negligence theory. Also, indicative

of the trial court’s understanding of the issues presented to it, the trial court only ruled on

whether Sean was vicariously liable for Greg’s acts. The trial court never commented on any

direct negligence or direct liability claim, but rather solely addressed vicarious liability because

those were Webster’s only asserted claims.

       In summary, Webster did not call to the trial court’s attention any distinct or separate

direct trespass or negligence claims against Sean. The only claims Webster asserted were related

to Sean’s liability for Greg’s actions. Because Webster failed to call to the trial court’s attention


                                                  13
No. 50843-5-II


a claim that Sean was directly liable, we hold that Webster cannot argue on appeal that Sean is

liable for his own acts.13

B.     Vicarious Liability

       Webster argues that the trial court erred in dismissing the vicarious liability claims

against Sean. But even if the trial court erred in entering summary judgment in Sean’s favor on

the issue of vicarious liability, and a principal-agent relationship rather than employer-

independent contractor relationship existed between Sean, Greg, and Murphy Resources Inc,

Webster’s settlement with Greg released Sean of any vicarious liability.

       Generally, a principal is released by operation of law as a result of a release of the agent,

if that agent is solvent. Vanderpool v. Grange Ins. Ass’n, 110 Wash. 2d 483, 487, 756 P.2d 111

(1988). Interestingly, Webster states that because she accepted an offer of judgment from Greg

and Murphy Resources Inc., that “arguably all vicarious liability of Sean Murphy was

extinguished upon Plaintiff’s acceptance of that offer.” Br. of Appellant at 16.

       Webster’s statement is correct. Because Webster accepted an offer of judgment from

Greg and Murphy Resources Inc., the claims against Greg and Murphy Resources Inc. were

released. If Sean was the principal of Greg and Murphy Resources Inc., then as an operation of

law, any liability against Sean for the acts of his agents was released with Webster’s acceptance

of the offer of judgment from Greg.


13
    In her reply brief, Webster asserts that throughout the briefing at the trial court, she asserted
that Sean was liable for his own acts and omissions, such as not knowing where the boundary
line was, not discussing the boundary lines with Greg, not giving Greg a copy of the deed, and
failing to exercise his authority and require his agent to exercise ordinary care in locating the
boundary line. However, although the record below mentions these facts, the record contains no
argument by Webster attempting to show that Sean was directly liable for any of those actions or
omissions.



                                                 14
No. 50843-5-II


       Because Webster accepted an offer of judgment from Greg, Sean would be released from

any vicarious liability for the trespass, even if an agent-principal relationship existed between

Sean, Greg, and Murphy Resources Inc. Accordingly, we affirm summary judgment dismissal of

all claims against Sean Murphy.

                                           III. DAMAGES

       Webster argues that she is entitled to treble damages under RCW 64.12.030. We hold

that the trial court did not err by dismissing Webster’s timber trespass claims against Sean on

summary judgment, and we therefore do not reach the issue of treble damages.

                                        ATTORNEY FEES

       Webster requests an award of attorney fees and costs on appeal pursuant to RAP 18.1 and

RCW 4.24.630, the waste statute. However, because Webster is not the prevailing party, we

deny her request.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                     Worswick, P.J.
 We concur:



 Johanson, J.




 Melnick, J.




                                                 15